Citation Nr: 0518348	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  He died on November [redacted], 1987, and the 
appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied 
entitlement to accrued benefits, entitlement to nonservice-
connected death pension benefits, and entitlement to service 
connection for the cause of the veteran's death.  

In January 2003, the appellant expressed disagreement with 
the RO's denial of the above claims, and an April 2003 
Statement of the Case (SOC) accordingly includes these 
claims.  The appellant, however, did not file a substantive 
appeal for the cause of death claim.  Her May 2003 VA Form 9, 
Appeal to the Board of Veterans' Appeals, specifically 
identifies the two issues on appeal, and does not include the 
cause of death claim.   

In the notice letter for the November 2002 rating decision, 
the RO indicated it had deferred adjudicating the issue of 
Dependency and Indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318 pending regulatory clarification for 
adjudicating such claims.  The directed rulemaking for 
section 1318 claims is now complete.  As the section 1318 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant did not file a claim for accrued benefits 
within one year after the veteran's date of death.

2.  The deceased veteran enlisted and served under Public Law 
190, 79th Congress.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits in the absence of qualifying service.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  As the appellant is requesting benefits for which 
she is not entitled as a matter of law, the duty to assist 
has been satisfied.  See 38 C.F.R. § 3.159(d)(3).  As to VA's 
duty notify, it does not affect matters on appeal when the 
facts are not in dispute and the law is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-04.



II.  Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The veteran died in November 1987.  The appellant filed a 
claim for accrued benefits in April 2002.  This fact alone 
warrants a denial of the claim.  

Although it appears the appellant was unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the veteran's death, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947). See also Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  The Court in Morris noted that the Supreme 
Court of the United States had held that persons dealing with 
the Government were charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Having missed the statutory deadline for 
filing her claim for accrued benefits, the appellant's claim 
must be denied due to the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Nonservice-connected death pension benefits

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the new Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected death 
pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40 
(b), (c), (d).

The deceased veteran enlisted and served under Public Law 
190, 79th Congress.  As explained, such service does not 
legally qualify the appellant for entitlement to VA 
nonservice-connected death pension benefits. 

VA is bound by the service department's certification as to a 
veteran's military service.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); 38 C.F.R. § 3.203.  The appellant does not 
contend, and the record does not reflect the veteran had 
other military service.

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  The Board must deny the appellant's 
claim of entitlement to nonservice-connected death pension 
benefits due to the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


